Order reversed as matter of discretion, with $10 costs and disbursements, and motion granted, with $10 costs. If the parties do not agree as to the time and extent of the discovery and inspection, those matters shall be determined by the Monroe County Court. Memorandum: The denial of the motion by the County Judge was an improvident exercise of discretion. All concur. (Appeal from an order of Monroe County Court denying plaintiff’s motion for permission to take photographs of work performed and materials furnished by him at the residence of defendant, and denying his application to permit his experts to ascertain the finished work performed by plaintiff.) Present — McCum, P. J., Williams, Bastow, Goldman and Halpern, JJ.